213 S.W.3d 95 (2006)
STATE of Missouri, Respondent,
v.
Aubrey D. MOORE, Appellant.
No. WD 66073.
Missouri Court of Appeals, Western District.
November 21, 2006.
Motion for Rehearing and/or Transfer Denied December 19, 2006.
Application for Transfer Denied February 27, 2007.
Ruth Sanders, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 19, 2006.

ORDER
PER CURIAM.
Mr. Moore was convicted of kidnapping, section 565.110[1]; burglary in the first degree, section 569.160; robbery in the second degree, section 569.030; forcible rape, section 566.030; three counts of forcible sodomy, section 566.060; felonious restraint, section 565.120; and harassment, section 565.090. Mr. Moore appeals the convictions for felonious restraint and harassment, claiming that the evidence was insufficient to prove these offenses.
*96 For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) and the cumulative supplement (2005).